— Judgment, Supreme Court, New York County (Eugene Nardelli, J.), entered on or about August 30, 1990, which, inter alia, denied petitioner’s application pursuant to CPLR article 78 for reinstatement as a probationary correction officer, unanimously affirmed, without costs.
Petitioner submitted to a random urine test during his probationary training period as a correction officer the results of which revealed the presence of cocaine. When confronted with the results, he was told that he could either resign or be terminated. Petitioner chose to resign but thereafter claimed his decision was coerced because he was told by two Department captains that termination would jeopardize any prospective employment. He alleged that such action on behalf of the Department constituted an official determination. Moreover, he alleged that the urine test was administered improperly. Alternatively, in the event that reinstatement was not granted, he requested a name-clearing hearing.
Since the petitioner resigned from his position, there was no determination made on behalf of respondent for the lower court to review. Therefore, there was no subject matter juris*652diction in respect to this proceeding and the petition was properly dismissed.
Moreover, a name-clearing hearing is only warranted when the agency in question disseminated false and stigmatizing information with respect to the reasons for the employee’s resignation, thereby foreclosing his freedom to take advantage of other employment opportunities. (Matter of Lentlie v Egan, 61 NY2d 874, 876.) Here, upon inquiry, the respondent informed petitioner’s father and prospective employer that he had been terminated, without further disclosure. Accordingly, petitioner is not entitled to such a hearing.
Finally, petitioner has failed to establish that his resignation was due to coercion or that the urine test as administered was improper. Concur — Carro, J. P., Milonas, Ellerin, Wallach and Ross, JJ.